EXHIBIT 4.A.1 Colorado Interstate Gas Company and Harris Trust and Savings Bank, Trustee FIRST SUPPLEMENTAL INDENTURE Dated as of June 27, 1997 to INDENTURE Dated as of June 27, 1997 $100,000,000 6.85% Senior Debentures Due June 15, 2037 FIRST SUPPLEMENTAL INDENTURE, dated as of June 27, 1997, between Colorado Interstate Gas Company, a Delaware corporation (the “Company”), and Harris Trust and Savings Bank, a banking corporation organized under the laws of the State of Illinois, as Trustee (the “Trustee”), to the Indenture dated as of June 27, 1997 (the “Indenture”), between the Company and the Trustee. Pursuant to Section 9.01(6) of the Indenture, each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Company’s Debentures (as defined below) to supplement the Indenture to establish the form and terms of a Series of Securities of the Company under the Indenture to be entitled the “6.85% Senior Debentures Due June 15, 2037”: ARTICLE ONE FORM AND TERMS OF SECURITIES SECTION 1.01Terms of Securities To Be Issued. (a)A Series of Securities which shall be designated the “6.85% Senior Debentures Due June 15, 2037” (the “Debentures”) shall be executed, authenticated and delivered in accordance with the provisions of, and shall in all respects be subject to, the definitions, terms, conditions and covenants of the Indenture, including without limitation the terms set forth in this First Supplemental Indenture. (b)Pursuant to Section 2.02 of the Indenture, the Debentures shall initially be issued in the form of one or more Global Securities. (c)The aggregate principal amount of Debentures which maybe authenticated and delivered under this First Supplemental Indenture shall not exceed $100,000,000 (except for Debentures authenticated and delivered upon transfer of, or in exchange for, or in lieu of, other Debentures pursuant to Section 2.07, 2.08, 2.11, 3A.08 or 9.05 of the Indenture).The entire amount of Debentures may forthwith be executed by the Company and delivered to the Trustee and shall be authenticated by the Trustee and delivered to or upon the order of the Company pursuant to Section 2.03 of the Indenture. (d)The Debentures shall mature on June 15, 2037. (e)The Debentures shall bear interest, and such interest shall be payable, as provided in Article Two hereof. SECTION 1.02Form of the Debentures. The Debentures and the Trustee’s certificate of authentication shall be substantially in the form of Exhibit A annexed hereto.The terms and provisions contained in the Debentures shall constitute and are hereby expressly made a part of this First Supplemental Indenture. ARTICLE TWO PAYMENT OF INTEREST ON THE DEBENTURES SECTION 2.01Interest Payment Dates. (a)The Debentures shall bear interest from June 27, 1997 or from the most recent Interest Payment Date (as hereinafter defined) to which interest has been paid or duly provided for, at the rate of 6.85% per annum, and such interest shall be payable each June 15 and December 15 (each an “Interest Payment Date”) to the person in whose name the Debenture is registered at the close of business on the regular record date (the “Regular Record Date”) for any such Interest Payment Date, which shall be the last day of the month preceding the month in which such Interest Payment Date occurs (whether or not a Business Day). (b)The first Interest Payment Date on the Debentures shall be December 15,1997. ARTICLE THREE REDEMPTION SECTION 3.01Redemption at the Option of the Company. The Debentures are not redeemable at the option of the Company prior to their maturity. SECTION 3.02Redemption at the Option of the
